Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 08/27/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 08/27/2021, with respect to the clarifying amendments for claims 1, 3, and 6 as well as the newly added claim 20 have been fully considered and are persuasive.  The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the “only one laser source (102) having a wavelength in a lipid absorption spectrum at 1.7 μm for providing molecular contrast of the tissue”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include the “only one laser source (102) having a wavelength in a lipid absorption spectrum at 1.7 μm for providing molecular contrast”. Furthermore, the examiner acknowledges that the applicant has amended the claims to include claim 20 reciting “wherein the laser source (102) comprises a swept light laser source centered at 1.7 μm”. While the secondary reference of Yun (US 9777053 B2) teaches that the “light source 110 can be a cw single frequency laser with a center wavelength between 0.5 and 1.8 microns” [Column 7, Line 46-48], the examiner respectfully acknowledges that this reference does not explicitly teach that the laser source is centered at 1.7 microns for providing molecular contrast of the tissue. Furthermore, the examiner performed an updated search in which no prior art was found to teach that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793